Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered November 29, 2007, convicting defendant, upon his plea of guilty, of attempted criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 three years, unanimously affirmed.
Defendant’s argument that his plea was rendered involuntary by the court’s failure to mention the mandatory surcharges and fees during the plea allocution is unavailing. The subject assessments are neither a penalty nor incorporated into a defendant’s sentence and thus, do not need to be pronounced (see People v Hoti, 12 NY3d 742 [2009]; People v Guerrero, 12 NY3d 45 [2009]). Concur—Mazzarelli, J.P., Andrias, Moskowitz, Renwick and Richter, JJ.